Citation Nr: 0218612	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  97-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1996 for the grant of an increased rating of 100 percent 
for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October to December 
in 1976.

This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted an increased rating of 
100 percent for schizophrenia, effective October 30, 1996.  
In March 1997, the RO received the veteran's notice of 
disagreement and issued a statement of the case.  The 
veteran's substantive appeal was received in April 1997. 


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  On October 7, 1991, the RO received the veteran's 
claim of entitlement to service connection for a 
psychiatric disorder.

3.  In an October 1995 Board decision, service connection 
was established for schizophrenia.  In June 1996, the RO 
issued a decision effectuating the Board's decision and 
assigned a 30 percent rating, effective October 7, 1991.  

4.  By rating action of January 1997, a total rating of 
100 percent was assigned, effective October 30, 1996, the 
date that an increase was factually ascertainable. 


CONCLUSION OF LAW

An effective date prior to October 30, 1996, for the 
assignment of a total rating of 100 percent for 
schizophrenia is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his 
claimed disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in a 
July 2002 statement of the case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).   This issuance, which includes 
the newly enacted provisions of 38 C.F.R. § 3.159 (2002) 
and references to the corresponding provisions in 38 
U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

A list of medications prescribed in the 1970s appears in a 
June 1976 note from the veteran's private physician.  

Service medical records document the diagnosis and 
treatment of paranoid schizophrenia in 1976.  

Private treatment records dated in 1977, 1984, and 1986 
reflect hospitalization and treatment for schizophrenia.  

VA Mental Health Clinic records show that the veteran was 
treated with medication in August 1990, September 1990, 
October 1990, January 1991, and September 1991.  

Records from Lee Memorial Hospital, dated in April 1991, 
show that the veteran attempted suicide.  The examiner 
determined that the veteran's longstanding psychiatric 
disorder, schizophrenia, had been maintained reasonably 
well on Mellaril.  The following symptoms were noted on 
examination: awake, alert, exhibiting a markedly blunted 
affect and neutral mood; maintains poor eye contact and 
paucity of speech; denies current auditory and visual 
hallucinations, although refers to delusional thinking; no 
paranoid ideations exhibited; recent suicidal ideation, 
but none at that time either on an active or passive 
plane, and no plan or intent; memory poor for dates and 
time; proverb interpretation quite concrete; and insight 
and judgment markedly limited.  The examiner found that, 
given the impulsiveness of the veteran's action, he would 
require observation and therapeutic intervention to build 
his stress tolerance level and to help improve judgment so 
he could further function in society.  The veteran was 
then transferred to Charter Glade Hospital, and was 
discharged from that facility in May 1991.  

At the time of his evaluation in April 1991, the veteran's 
Global Assessment of Functioning (GAF) score was 40.  On 
admission, he was described as alert and oriented, with an 
extremely flat affect.  He was cooperative and verbal, but 
there was a hyposity of speech.  He denied hallucinations 
and no flight of ideas, or looseness of association, but 
admitted to ongoing suicidal ideation.  He exhibited poor 
judgment and insight.  At the time of discharge in May 
1991, it was noted that his GAF score was 50 on admission 
and 65 at the time of discharge.  On discharge, the 
veteran was described as alert, oriented, goal-directed, 
and somewhat anxious about his transfer to a new 
environment.  His mood appeared neutral, and his affect 
remained blunted but appropriate to ideation.  
Intelligence was considered low, and insight and judgment 
were fair to good.  He was transferred to the ARTS program 
with a two-week supply of medication.  Also, he was 
advised to follow-up if further services were required.  

On October 7, 1991, VA received the veteran's claim 
alleging entitlement to service connection for a 
psychiatric disorder, but the RO denied the claim in 
November 1991.  The veteran appealed the decision to the 
Board.  

In connection with his claim, the Board requested an 
independent medical examiner's opinion.  In an August 1995 
report, the examiner determined that the veteran's 
schizophrenia most likely began prior to his entrance into 
service.  This report is essentially devoid of information 
regarding the severity of the veteran's schizophrenia; 
rather, the examiner focused on the etiology of this 
disability.

By an October 1995 decision, the Board granted the claim.  
VA attempted to schedule the veteran for an examination in 
November 1995, but it was noted that the jurisdiction was 
incorrect.  It was indicated that the mail had been 
returned from the post office with the incorrect address 
and that the veteran's phone was out of service.  In a 
June 3, 1996 Report of Contact, it was noted that a prior 
P.O. Box address was incorrect and that the veteran wished 
to have the examination rescheduled.  The veteran provided 
a Florida address.  It was indicated that the returned 
mail from the Board and a letter concerning his 
examination were sent to the address noted on the form.  
An examination was scheduled for June 19, 1996, but the 
veteran failed to report.  It was stated that letters were 
sent to the two addresses provided and that VA had not 
received a response.  Also, the phone number provided was 
incorrect.  In June 1996, the RO issued a rating decision 
which reflects the Board's grant of service connection for 
schizophrenia and the assignment of a 30 percent rating, 
effective October 7, 1991.  On July 11, 1996, VA received 
the veteran's notice of disagreement with the assigned 
rating.  

Pursuant to the increased rating issue, a VA psychiatric 
examination was conducted on October 30, 1996.  It was 
noted that, in the past, the veteran had been placed on 
medication but had not been compliant.  The examiner 
described the veteran as hyperalert with closely cropped 
hair and piercing eyes.  He related his story in an 
earnest manner and was oriented to time, place and 
circumstance.  He could only remember President Clinton, 
and no other successive presidents.  Also, he was able to 
make change well.  His generally knowledge was "OK."  At 
the time, he was actively hallucinating.  He affirmed 
Schneiderian symptoms as pertaining to mind control.  His 
judgment was good and there was no evidence of sociopathy.  
The examiner determined that the veteran was not capable 
of managing his benefit payments at that time and 
diagnosed chronic, paranoid schizophrenia. 

By rating action of January 1997, an increased rating of 
100 percent was assigned, effective October 30, 1996.  

In his March 1997 notice of disagreement, the veteran 
argued that the effective date of the award should be 
November 1, 1999, and that he did not fail to appear for 
an examination scheduled in June 1996, as he had informed 
VA of his change of address.  According to his substantive 
appeal, an increase in disability would have been 
demonstrated if he had been notified of the June 1996 
examination.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as 
an appeal from the original rating rather than a claim for 
increase, but that in either case the veteran is presumed 
to be seeking the maximum benefit allowed by law or 
regulations.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then current severity of the disorder and that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period, 
classified as "staged ratings".  On a claim for an 
original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation unless, as here, there is a 
clearly expressed intent to limit consideration to a 
specific disability rating.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

Preliminarily, the Board notes that the veteran has 
advanced the argument that his award should be retroactive 
to 1976, the year of his discharge from service.  It is 
clear that the diagnosis of schizophrenia was made during 
the veteran's period of service, and that there are 
records reflecting the treatment of the disability in the 
year after his discharge from service.  However, VA 
received his initial claim of entitlement to service 
connection on October 7, 1991.  The effective date for an 
award of disability compensation based on an original 
claim for direct service connection is the day following 
separation from active service or the date entitlement 
arose if a claim is received within one year after 
separation from service.  Otherwise, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
Therefore, the October 7, 1991 effective date for the 
grant of service connection for schizophrenia is correct.  
Regarding the matter of the correct date of the assignment 
of a 100 percent rating, the Board also finds that the 
assigned date of October 30, 1996 is correct.  

In cases involving increases in disability compensation, 
the effective date will be the earliest date at which it 
is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  Otherwise, the date of receipt of the claim 
will be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2002).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2002).

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant 
which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2002).

In this case, the veteran raised the issue of an increased 
rating by submitting a notice of disagreement in July 1996 
regarding the assigned rating of 30 percent.  Prior to 
that date, the only evidence and statements of record 
regarding the claim consisted of the service medical 
records, private records dated in the 1970s, VA treatment 
records dated in 1990, 1991 and 1996, the August 1995 
independent examiner's opinion, and the veteran's 
contentions regarding his claim.  All of this evidence was 
related to the initial claim and grant of service 
connection for schizophrenia.  

Also, in view of the favorable opinion issued by the Board 
in October 1995, the RO attempted to schedule a VA 
examination in November 1995.  However, attempts to notify 
the veteran of the examination were unsuccessful.  
Essentially, any indications of an increase were not made 
part of the record until the examination findings 
demonstrating the increase were recorded on October 30, 
1996.  Furthermore, a review of the evidence considered in 
January 1997, does not show that it was factually 
ascertainable that an increase in disability had been 
shown. 

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency 
of a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2002) can 
be no earlier than the effective date of that change.  The 
Board, however, must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider 
the claim pursuant to the both criteria during the course 
of the entire appeal.  See VAOPGCPREC 3-2000 (2000). 

Prior to November 7, 1996, paranoid schizophrenia was 
rated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  Under Diagnostic Code 9203, 
a 30 percent rating is assigned for definite impairment of 
social and industrial adaptability.  A 50 percent rating 
is assigned for considerable impairment of social and 
industrial adaptability.  A 70 percent rating is assigned 
when there is lesser symptomatology than a 100 percent 
such as to produce severe impairment of social and 
industrial adaptability.  A total rating of 100 percent is 
assigned for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

As of November 7, 1996, schizophrenia is rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9203.  A 
30 percent evaluation is assigned when there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned when there is occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name. 

Essentially, the evidence of record dated prior to the 
October 30, 1996 VA examination, shows that the veteran's 
schizophrenia was controlled with medication.  This is 
clear from the hospitalization reports of 1991 and the 
noted improvement in his condition with the administration 
of medication.  For instance, the admission GAF scores 
were noted to be 40 and 50.  According to the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV), a GAF score 
of 40, which was shown on admission, represents some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  A GAF score of 65, 
which was shown on discharge, essentially contemplates 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful 
relationships.  Additionally, the VA records dated 
subsequent to his discharge in May 1991 show that he was 
taking medication to control his condition.  

In contrast, upon examination in October 1996, it was 
ultimately concluded that the veteran was not competent to 
handle his own funds.  It was also determined that the 
veteran was actively hallucinating, and his problems with 
noncompliance with medication was noted and considered.  
Therefore, at that time, the increase had been 
demonstrated.  As such, the examination shows that the 
increase was factually ascertainable at that time.  

The veteran has argued that the increase would have been 
documented earlier if he had received notice of the June 
19, 1996 VA examination.  Although the record shows that 
the veteran's correct address and phone number were not on 
file when he initiated the appeal, the documentation of 
record does demonstrate that the notice was mailed to the 
proper address.  The change of address is noted in the 
June 1996 Report of Contact, and the examination printout 
shows that notices were mailed to the two addresses that 
had been provided.  However, responses were not received 
and the phone numbers provided were incorrect.  As it is 
stated that the examination notices were mailed to both 
addresses provided, the Board finds that the notice was 
mailed the proper address.  The Board points out that the 
principles of administrative regularity dictate that there 
is a presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992). 

As discussed above, and consistent with the facts of the 
case and pursuant to the applicable legal authority, 
October 30, 1996 is the correct effective date for the 
award of an increased rating of 100 percent for 
schizophrenia because entitlement to that benefit has not 
been shown to have arisen prior to that date.  As the 
Board finds no factual and legal basis for the assignment 
of any earlier effective date, the appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A § 5107(b) (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The claim of entitlement to an effective date earlier than 
October 30, 1996 for the assignment of a 100 percent 
rating for schizophrenia is denied. 


_____________________________________
A. C. MACKENZIE
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

